Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0940
                        Lower Tribunal No. 20-6391
                           ________________


                   Christopher Warren Prusaski,
                                  Appellant,

                                     vs.

                 Shutts & Bowen, LLP, etc., et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Valerie R. Manno Schurr, Judge.

     Beck & Lee Trial Lawyers, and Jared H. Beck, and Elizabeth Lee
Beck, for appellant.

      Akerman LLP, and David P. Ackerman, and Jessica Bober Rosenthal
(West Palm Beach); Klein Park & Lowe P.L., and Robert M. Klein, for
appellees.


Before LINDSEY, GORDO, and BOKOR, JJ.

     PER CURIAM.
Affirmed.




            2